DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show "connection 25" (Page 13 ¶00060) and elements D10, D11, D4, D5, D13, D9 SW1,SW2, SW3, U1, U7, U8, X1 identified in Table 1 as being in Figure 8 or Figure 8a (Page 14, ¶0061) as described in the specification.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a second printed circuit board comprising the variable frequency drive, wherein the variable frequency drive comprises a microcontroller” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 119 in Figure 8 is not found in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
s 10 and 3-9 are objected to because of the following informalities:  
Claim 10 Line 7 states: “the impeller,” should be changed to state: --the centrifugal impeller,--
Claim 10 Line 11 states: “an electronic control system, electrically connected to the stator coils of the DC motor,” should be changed to state: --an electronic control system, electrically connected to the system of stator coils of the electrically powered DC motor,--
Claim 10 Line 14 states: “the AC current,” should be changed to state: --the AC line current,--
Claim 10 Line 16 states: “the voltage of the AC current,” should be changed to state: --the native voltage of the AC line current,--
Claim 10 Line 18 states: “AC current” should be changed to state: --the AC line current--
Claim 10 Line 18 states: “from 120V to 250V,” should be changed to state: --from [[120V to 250V]] 120 volts to 250 volts,--
Claim 10 Line 21-22 states: “the stator coils of the DC motor;” should be changed to state: --the system of stator coils of the electrically powered DC motor;--
Claim 10 Line 25 states: “wherein the VFD provides” should be changed to state: --wherein the [[VFD]] variable frequency drive provides--.
Claim 10 Line 25 states: “the stator coils” should be changed to state --the system of stator coils--  
Claim 10 Line 25 states: “the DC motor” should be changed to state: --the electrically powered DC motor--
the electrical data signal from--
Claim 3 Line 6-8 states: “the VFD, wherein the VFD comprises” should be changed to state: --the [[VFD]] variable frequency drive, wherein the [[VFD]] variable frequency drive comprises--
Claim 3 Line 11 states: “such thermal data.” Should be changed to state: --the electrical data signal.--
Claim 4 Line 3 states: “the hydronic circulator.” should be changed to state: --the recirculating hydronic circulator.--
Claim 5 Line 3 states: "the hydronic system" should be changed to state: --the hydronic fluid system--
Claim 6 Line 2 states: “the VFD” should be changed to state: --the [[VFD]] variable frequency drive--.
Claim 7 Line 2 states: “the hydronic system” should be changed to state: --the recirculating hydronic system--
Claim 7 Line 2-3 states: “the VFD” should be changed to state: --the [[VFD]] variable frequency drive--.
Claim 7 Line 3 states: “of hydronic fluid” should be changed to state: --of the hydronic fluid--
Claim 8 Line 3 states: "the flow" should be changed to state: --[[the]] a flow--
Claim 8 Line 3 states: “of hydronic fluid” should be changed to state: --of the hydronic fluid--
the hydronic fluid to--
Claim 8 Line 4 states: "the point" should be changed to state: --[[the]] a point--
Claim 8 Line 4 states: “the returning fluid” should be changed to state: --the returning hydronic fluid --
Claim 8 Line 4 states: “is warned up” should be changed to state: --is warmed 
Claim 9 Line 3 states: "the flow" should be changed to state: --[[the]] a flow--
Claim 9 Line 3 states: “of hydronic fluid” should be changed to state: --of the hydronic fluid--
Claim 9 Line 4 states: “of fluid to” should be changed to state: --of the hydronic fluid to--
Claim 9 Line 4 states: "the point" should be changed to state: --[[the]] a point--
Claim 9 Line 4 states: “the returning fluid” should be changed to state: --the returning hydronic fluid --
Claim 9 Line 4 states: “is warned up” should be changed to state: --is warmed --
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 10 recites the limitation "the native voltage" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 10: Line 13-14 states: “a rectifier, for rectifying AC line current to a non-stepped down DC current, the non-stepped down DC current maintained at the native voltage of the AC current,”. It is unclear the exact limitations the applicant is introducing here, specifically what applicant means by “the native voltage”, does applicant mean a peak-to-peak voltage, does applicant mean a RMS voltage, or does applicant mean a completely different type of voltage?	
Regarding Claim 10: Line 27 states: “in response to the data received from a thermal sensor.” It is unclear the exact limitations the applicant is introducing here, specifically it is confusing if “the data” being claimed in Line 27 is communicated from the newly recited “a thermal sensor” in Line 27 or if “the data” in reference to the signal from the “at least one thermal sensor” in Line 23-24? Additionally, it is not clear if the limitation “a thermal sensor” in Line 27 is part of the grouping of the “at least one thermal sensor” in Line 23-24 or if it is a separate element? For the purpose of examination the limitation in question will be examined as best understood.
Claim 10 recites the limitation "the motor speed" in Line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the frequency" in Line 26.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 3: The term “the necessary fluid flow rate of the hydronic fluid” in claim 3 is a relative term which renders the claim indefinite. The term “necessary fluid flow rate of the hydronic fluid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally it is noted that the limitation "the necessary fluid flow rate" in Line 10 lacks antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the electronic system" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as --the electronic control system--.
Claim 3 recites the limitation "the thermal data received" in Line 8-9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as --the [[thermal]] electrical data signal received--.
Claim 4 recites the limitation "the first printed circuit board" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the operation of" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 4: Line 2-3 states “further comprising connections attached to the first printed circuit board for selecting a specific program for controlling the operation of the hydronic circulator.”. It is unclear the exact limitations the applicant is introducing here, specifically are the "connections" a mechanism for selecting a specific program, or is there something about the structure of the first circuit board which selects programs?
5 recites the limitation "the requirements of" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 5: Line 2-3 states: “selecting a specific program to operate the circulator in accordance with the requirements of the hydronic system;”. It is unclear the exact limitations the applicant is introducing here, specifically it is unclear what the claimed “requirements” or “requirements of the hydronic system” are, and how they are being used by the “specific program” to adjust the operation of the circulator as claimed the claim is vague and indefinite .	
Claim 6 recites the limitation "the program operating" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the outlet" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the hydronic fluid source" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the return line" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 7: The phrase "a temperature below that necessary to prevent interference with the proper operation of the boiler or to prevent damage to the boiler" in claim 7 is a relative phrase which renders the claim indefinite.  The terms "to prevent interference with the proper operation of the boiler” or “to prevent damage to the boiler" are not defined by the claim, the specification does not 
Claim 7 recites the limitation "the program operating" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the return" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the proper operation of" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 8 & 9: The phrase "warned (warmed) up to the point where the returning fluid will not cause damage to the boiler." in claims 8 & 9 is a relative phrase which renders the claim indefinite.  The term "will not cause damage to the boiler" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding Claims 8 & 9: Line 2-5 states: “wherein the program controlling the VFD acts to slow down a flow of the hydronic fluid so as to return a smaller amount of the hydronic fluid to the boiler until the space to be heated is warned up to a point where the returning hydronic fluid will not cause damage to the boiler.” It is unclear the exact limitations the applicant is introducing here, specifically as written the claim does not make sense. The claim states that (the speed of the pump is decreased) so as to return a smaller amount of the hydronic fluid to the boiler … where the returning hydronic fluid will not cause damage to the boiler. However the act of slowing down the flow of fluid would increase the amount of heat transferred from the hydronic fluid to the “space to 
Claim 8 recites the limitation "the space to be heated" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the space to be heated" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Regarding Claim 10: Line 13-14 states: “a rectifier, for rectifying AC line current to a non-stepped down DC current, the non-stepped down DC current maintained at the native voltage of the AC current,” however applicant has not disclosed what the native voltage is in the instant application. Thus the term does not find support in the disclosure, and as a result it is not clear that the inventor had possession of the claimed subject matter at the time of filing.
Regarding Claim 3: Line 3-5 states: “a first printed circuit board comprising the rectifier and circuitry for receiving and interpreting the electrical data signal from the at least one thermal sensor, and”
In the instant application, 22 in Figures 9-9B corresponds to the first printed circuit board. Page 10 ¶00047 states that the microprocessor on motor control board 116 uses the signals to set the frequency to be output to the motor. Thus the circuitry on power supply circuit board does not interpret the electrical data signal from the at least one thermal sensor as claimed. Thus the disclosure of the instant application fails to provide support for the amended limitations “(the first printed circuit board) comprising circuitry for … interpreting the electrical data signal from the at least one thermal sensor” Thus claim 3 as amended contains new matter.
Regarding Claim 3: Line 6-8 states: “a second printed circuit board comprising the variable frequency drive, wherein the variable frequency drive comprises a microcontroller”
In the instant application, the motor control circuit board 116 corresponds to the claimed “second printed circuit board” and element 116 is illustrated in Figure 8 and Figure 8a of the instant application. Additionally ¶00061 states that table 1 identifies parts of element 116 illustrated in Figure 8 and Figure 8A. However several of the items listed in table 1 are not found in Figure 8 or Figure 8A, the missing items include the elements that would make up the VFD on element 116 in the instant application. Thus the disclosure of the instant application fails to provide support for the amended limitations “a second printed circuit board comprising the variable frequency drive”. Thus claim 3 as amended contains new matter. 
Regarding Claim 4: Line 2-3 states: “further comprising connections attached to the first printed circuit board for selecting a specific program for controlling the operation of the recirculating hydronic circulator.”
In the instant application, element 22 corresponds to the first printed circuit board. However there is no disclosure of any “connections” (e.g. ports that can be connected to) that are able to connect a device to select a specific program for controlling the operation of the recirculating hydronic circulator. Thus the claim contains subject matter which was not described in the specification in such a way as to reasonably convey that the inventor had possession of the invention claimed at the time of filing.
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virskus USPN 9519297 as evidenced by “Carrier - Variable Frequency Drive (October 2005)”, herein after NPL1 and as evidenced by “Variable Frequency 101 (June 2003)” herein after NPL2 in view of Wu US 2014/0111052 and Stege USPN 6062485.
Regarding Claim 10: Virskus USPN 9519297 discloses the limitations: 
A recirculating hydronic fluid system (Figure 3), a hydronic fluid (conditioned water, Column 6 Line 17-34) moved through the recirculating hydronic fluid system (i.e. moved via pump 106 in Figure 3), the system comprising:
a circulator 106, comprising:
 motor (Column 6 Line 17-57, a speed of the circulator (i.e. pump 106) is controlled by variable frequency drive 107, it is known in the art that variable frequency drives control the speed of electric motors, furthermore given that VFDs provide DC power output the motors operated by VFD are known to be DC motors, additionally see explanation with evidence below) operationally connected to the circulator, the electrically powered DC motor comprising: 
a system of stator coils (electric motors are known in the art to include a system of stator coils) capable of being powered by a sinusoidally variable DC current (the stator coils would be capable of being powered by a sinusoidally variable DC current, additionally see evidence below);
an electronic control system (107 (e.g. 24) ,116 (e.g. 26), Column 6 Line 43-57; ), electrically connected to the system of stator coils of the electrically powered DC motor (i.e. via VFD 107 of the control system), the electronic control system comprising:
an electronic, variable frequency drive (107, Column 6 Line 17-57, Fig. 3) having a connection to the system of stator coils of the electrically powered DC motor (the VFD inherently has a connection to the electrically powered motor it controls, additionally see explanation with evidence below); and
an electronic connection (i.e. connection between supply temperature sensor 112 and controller 116 shown in Figure 3) suitable for receiving an 
wherein the variable frequency drive 107 provides power (i.e. power to drive circulator 106 at a speed, Column 6 Line 17-57, Fig. 3) to the system of stator coils (i.e. to the stator coils in the motor) and controls a motor speed of the electrically powered DC motor (i.e. varies a speed of the pump, Column 6 Line 17-57, Fig. 3) in response to the data received from a thermal sensor (i.e. in response to the signal from supply sensor 112 (e.g. sensor 20) and a signal from return temperature sensor 114 (e.g. sensor 22), elements 107 (e.g. 24) ,116 (e.g. 26), are used to calculate the temperature differential across the thermal source 104(e.g. 12), and uses the calculated temperature differential to control the speed of the pump/circulator Column 4 Line 2-33, Column 5 Line 34-62, Column 6 Line 43-57).
Additionally, Stege USPN 6062485 discloses: a hydronic heating system (Fig. 1), operated on line voltage at 120 Volts (see Figure 1 - 120VAC line voltage to element 95, Abstract).
Additionally NPL1 provides evidence that in VFD’s (such as the VFD in the prior art of Virskus USPN 9519297) that: a variable frequency drive incudes a rectifier (NPL1 Page 3) and the rectifier converts incoming AC current (i.e. AC power) to a DC current (DC power / the claimed “non-stepped down DC current” NPL1 Page 3), an electrical circuit connection on the rectifier (connection in Figure 2 of NPL1 Page 3 to AC Line) to connect the rectifier to a source of AC current (i.e. AC Line in Figure 2 of NPL1 Page 3) at a line voltage (i.e. voltage of AC Line in Figure 2 of NPL1 Page 3), an electronic 
Furthermore NPL2 provides additional evidence that in VFD’s (such as the VFD in the prior art of Virskus USPN 9519297) that: the rectified voltage being maintained at the native voltage of the AC current (NPL2 - Page 5-6 and 7), at a voltage in the range from about 160 Volts to about 350 volts (i.e. a line voltage of 120V mains is 170 Volts), dependent on the native voltage of the AC current (it is, see NPL2 Figure on Page 7) and the inverter outputs a sinusoidally varying DC voltage, for powering the stator coils (i.e. the motor) (NPL2 Page 6), the VFD system varying the frequency of the sinusoidally variable current (NPL 2 Page 6-7; the inverter varies frequency of DC voltage, because the output of the DC voltage is switched on and off allowing DC 
Virskus USPN 9519297, NPL1, and NPL2 are silent regarding the limitations: a centrifugal impeller, and a permanent magnet rotor formed of ferrite ceramic.
However, Wu US 2014/0111052 does disclose the limitations: a brushless DC motor with permanent magnet rotor (Title), the permanent magnet rotor rotating inside of a stator 10 containing windings (¶0027), the rotor is formed of a central shaft 25 and four or more ferrite ceramic magnets (Abstract, 21, ¶0027), the central shaft 25 drives a centrifugal impeller (51, ¶0028); the brushless DC motor driving the impeller (Figure 1, ¶0026-¶0029, Abstract). Additionally, Virskus USPN 9519297 is silent regarding the AC power source is 120 volts.
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor and unknown circulator pump 106 of Virskus USPN 9519297 with the brushless DC motor with permanent magnet rotor of Wu US 2014/0111052 in order to provide a highly efficient, effective and durable motor (Abstract); and to operate the hydronic heating system (Figure 3) of Virskus USPN 9519297 on line voltage at 120 Volts as evidenced by Stege USPN 6062485 (see Figure 1 - 120VAC line voltage to element 95, Abstract), as such an arrangement is well known in the art (Stege - see Figure 1 - 120VAC line voltage to element 95, Abstract).
Claims 4, 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virskus USPN 9519297 as evidenced by “Carrier - Variable Frequency Drive (October 2005)”, herein after NPL1 and as evidenced by “Variable Frequency 101 (June 2003)”  Wu US 2014/0111052 and Stege USPN 6062485 as applied to claim 10 above, and further in view of Genga USPN 5466995.
Regarding Claim 4: Virskus USPN 9519297 discloses a control system (107 (e.g. 24) ,116 (e.g. 26)) and also discloses a user interface with buttons and switches for a user to input settings into the controller (Column 3 Line 46-Column 4 Line 65, Column 6 Line 43-57) but is silent regarding the limitations: comprising connections attached to a first printed circuit board. 
However Genga USPN 5466995 does disclose the limitations: connections 220 attached to a first printed circuit board (400, Column 6 Line 50-67).--It should be noted that noted that the limitation "for selecting a specific program for controlling the operation of the hydronic circulator" is an intended use and therefor is given little patentable weight--
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system (107 (e.g. 24) ,116 (e.g. 26)) of Virskus USPN 9519297 with the motor connection and printed circuit board of Genga USPN 5466995 in order to mount the control circuitry to the housing of the pump (Column 6 Line 50-67) and/or in order to use a well-known mechanism (i.e. a printed circuit board) for providing a controller in a pump.
Regarding Claim 6: Virskus USPN 9519297 does disclose the limitations: wherein a program operating the variable frequency drive (i.e. temperature differential program, Column 3 Line 46-Column 4 Line 27, Column 6 Line 43-57) acts to maintain a designated temperature differential (i.e. temperature differential in equation 5, Column 4 Line 2-27, using sensors 112 and 114 - Figure 3) between an outlet from a hydronic 
Regarding Claim 7: Virskus USPN 9519297 does disclose the limitations: wherein the recirculating hydronic system (Figure 3) includes a boiler 104, and a program operating the variable frequency drive (i.e. temperature differential program, Column 3 Line 46-Column 4 Line 27, Column 6 Line 43-57). Virskus USPN 9519297 is silent regarding the limitations: a program that acts to prevent a return of hydronic fluid to the boiler at a temperature below that necessary to prevent interference with the proper operation of the boiler or to prevent damage to the boiler. 
However Stege USPN 6062485 does disclose the limitations: a boiler 14, a primary loop 16 with a primary circulating pump 28, a secondary loop 18 with a motor controlled hydronic circulator 42, a modulating valve 20  which controls the flow of water from the primary loop to the secondary loop (Column 5 Line 22-46), a plurality of sensors (38,54,78) wherein the program operating the hydronic circulator (program run by controller 22 controlling power to circulator 42 (output from 44) and position of valve 20 based on sensors) acts to prevent the return of hydronic fluid to the boiler below that necessary (i.e. temperature above minimum primary loop water temperature, set by dial 72) to prevent interference with the proper operation of the boiler (Column 12 Line 12-38, Column 6 Line 52-57) or to prevent damage to the boiler (Column 12 Line 12-38, Column 6 Line 52-57). 
.

Status of Claims
--It should be noted that due to the uncertainty of the claim language recited in claims 3, 5, 8, and 9, as explained in the 112 rejections above, the examiner is unable to comment on the allowability of these claims at this time. See MPEP 2173.06 II--

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iritani USPN 5839655 - discloses a hot water heating system with temperature sensors.
Baehr USPN 4884743 - discloses a heating system with temperature regulation.
Krause US 2010/0089339 - discloses temperature control of a pump in a recirculating hot water system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746